Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 08/04/2021. Applicant’s argument, filed on 08/04/2021 has been entered and carefully considered. Claims 2-5 are pending.

Double Patenting rejection against US patent 10,091,525 is withdrawn based on the terminal disclaimer submitted on 08/04/2021.

The application filed on 07/27/2020 is a continuation of 16/250,430 filed on 01/17/2019 (PAT 10779001), which is a CON of 16/117,609 filed on 08/30/2018, which is a CON of 15/698,934 filed on 09/08/2017 (PAT 10091525), which is a CON of 15/350,265 filed on 11/14/2016 (PAT 9906812), which is a CON of 13/647,140 filed on 10/08/2012 (PAT 10009623), which claims priority to PCT/JP2010/071178 filed on 11/26/2010.

Response to Arguments

Applicant’s arguments in the 08/04/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claim, on page 2-8 argues “select ….. one or more available blocks from already-decoded blocks”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Chono in view of Hallapuro teaches (MPEP 2111, "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim", MPEP 2111.01 I., The words of a claim must be given their "Plain Meaning" and MPEP 2111.01 II., It is improper to import claim limitations from the specification, MPEP 2141.III, Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art, the prior art reference, or references when combined, need not teach or suggest all the claim limitations, also, MPEP 2141.II.C "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton", Chono teaches, Fig. 4, shaded blocks, encoded MB, other blocks, MB to be encoded, [0003]-[0006], conventional encoding process, for intra-frame prediction, encodes MB one by one in an order from image currently being encoded, Fig. 3, [0059]-[0060], current MB encoded based on the adjacent encoded blocks, Hallapuro teaches, [0007]-[0008], coding or decoding based on the previously coded or decoded pictures for efficient representation of the motion vector, this is well known to the ordinary skill in the art to use adjacent blocks of the current block to decode the current block; the adjacent blocks are already decoded blocks, e.g., Kim et al., US 20110211640 A1, [0005], Yamamoto et al., US 20110135006 A1, [0243]).
Therefore, the rejection is maintained.

 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chono (US 20090310682 A1) in view of Hallapuro et al. (US 20090304084 A1), hereinafter Hallapuro. Hallapuro is cited in the IDS. Claims 2, 4 and 5 are similarly rejected.

Regarding Claim 3, Chono discloses an image decoding apparatus comprising (Abstract): processing circuitry configured to:     Preliminary Amendmentselect, if a size of a target block is not a predetermined size, one or more available blocks from already-decoded blocks, the already-decoded blocks being adjacent to the target block ([0154]); decode a first flag from input encoded data, the first flag indicating whether a skip mode is selected to generate encoded data of the target block; decode, if the first flag indicates that the skip mode is not selected, a second flag from the input encoded data, the second flag indicating whether a first mode is selected to generate the encoded data of the target block, the first mode being different from the skip mode ([0001]); decode, if the second flag indicates that the first mode is selected and if the number of the available blocks is two or more, an index from the input encoded data using a code table decided according to the number of the available blocks (Fig. 4); the index specifying a single block in the one or more available blocks; select the single block from the one or more available blocks in accordance with the index; and generate an image of the target block based on the single block (Fig. 2, [0011]).
Chono discloses all the elements of claim 1 but Chono does not explicitly disclose in the cited section the one or more available blocks including motion information.
However, Hallapuro from the same of similar endeavor teaches the one or more available blocks including motion information ([0044], vecA, vecB, vecC).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chono to incorporate the teachings of Hallapuro to improve the coding efficiency (Hallapuro, Abstract).

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the 
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/Mohammad J Rahman/Primary Examiner, Art Unit 2487